        Case 1:19-cr-00833-SHS Document 101 Filed 09/15/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,
               v.
                                                      19-Cr-833 (SHS)
 DERREK LARKIN ET AL.,
                             Defendants.              ORDER




SIDNEY H. STEIN, U.S. District Judge.
    Attorneys Jeffrey Lichtman, Jeffrey Einhorn, and Jason Goldman filed notices of
appearance on behalf of defendant Derrek Larkin on September 14, 2020 (ECF Nos. 98-
100) and intend to replace currently retained attorney Brian Neary. (ECF No. 29.)
Pursuant to Local Criminal Rule 1.2, Neary may not withdraw as counsel without
complying with Local Civil Rule 1.4. Local Civil Rule 1.4 specifies that “[a]n attorney
who has appeared as attorney of record for a party may be relieved or displaced only
by order of the Court,” after “showing by affidavit or otherwise . . . satisfactory reasons
for withdrawal or displacement and the posture of the case . . . and whether or not the
attorney is asserting a retaining or charging lien.” Accordingly,
    IT IS HEREBY ORDERED that Neary shall file a motion to withdraw in compliance
with Local Civil Rule 1.4 on or before September 22, 2020.

Dated: New York, New York
       September 15, 2020
